UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
PAVEL POGODIN and ALEXANDER                                      :
PROKHOROV,                                                       :
                                                                 :
                                    Plaintiffs,                  :   REPORT AND
                                                                 :   RECOMMENDATION
         -against-                                               :   18-CV-791 (ENV)
                                                                 :
CRYPTORION INC., ZURAB TSITSUASHVILI :
a/k/a ZURAB ASHVIL, and ZVI BEN-ZVI,                             :
                                                                 :
                                    Defendants.                  :
---------------------------------------------------------------- x
GOLD, STEVEN M., U.S. Magistrate Judge:

          The status of Zurab Tsitsuashvili in this action is as a defendant, cross-claim defendant,

cross-claimant, and counter-claimant. On December 12, 2019, counsel for Zurab Tsitsuashvili

moved for leave to withdraw. Dkt. 98. That same day, I issued an Order scheduling a hearing

on counsel’s motion for January 7, 2020. The Order alerted Tsitsuashvili that, if he failed to

appear, the motion made by his counsel for leave to withdraw would be granted as unopposed,

and he would be held in default unless he appeared through new counsel or indicated an intention

to proceed pro se by January 14, 2020. Order dated December 12, 2019.

          The Court’s Order was served on Zurab Tsitsuashvili by his counsel both by first class

mail and email. Certificate of Service, Dkt. 100. Nevertheless, Tsitsuashvili failed to appear at

the hearing on January 7, 2020. See Minute Entry for conference held January 7, 2020, Dkt. 101.

Tsitsuashvili has also failed to appear through new counsel or indicate that he intends to proceed

pro se.

          Plaintiffs now move for entry of Tsitsuashvili’s default. Dkt. 102. In addition, cross-

claim defendant Ben-Zvi moves to dismiss the cross-claim Tsitsuashvili has pending against

him. Dkt. 104. Finally, third-party defendant Givi Topchishvili seeks dismissal of the third-

party complaint filed by Tsitsuashvili against her. Dkt. 103.
           For the reasons stated above, I respectfully recommend that Zurab Tsitsuashvili be held

in default on all claims pending against him, and that all claims asserted by him be dismissed for

failure to prosecute. In addition, and without prejudice to renew if my recommendation is not

adopted, the following motions are terminated as moot: plaintiffs’ motion to have sanctions

imposed on Tsitsuashvili and to compel him to make certain disclosures, Dkt. 85; Tsitsuashvili’s

motion to quash, Dkt. 86; and third-party defendant Givi Topchishvili’s application for a pre-

motion conference, Dkt. 94.

           Any objections to the recommendation contained in this Report must be filed with the

Clerk of the Court within fourteen days of the date of this Report, and in any event no later than

February 3, 2020. Failure to object to this Report may waive the right to appeal the District

Court’s Order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Small v. Sec’y of Health & Human

Servs., 892 F.2d 15, 16 (2d Cir. 1989).

           The Clerk will mail a copy of this Report and Recommendation to Zurab Tsitsuashvili at

the address indicated by his former counsel on the Certificate of Service filed as Dkt. 100.

                                                                                      Digitally signed by
                                                                                      Steven M. Gold
                                                                                      Date: 2020.01.19
                                                                                      12:25:23 -05'00'
                                                                   Steven M. Gold
                                                                   United States Magistrate Judge
Brooklyn, New York
January 19, 2020
U:\#Clerk Files\Decisions 2018-2019\Pogodin et al v. Cryptorion 01192020.docm




                                                                       2
